DETAILED ACTION
This is in reference to communication received 07 September 2021. Claims 1, 4-8 and 11-15 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 representative of claims 8 and 15 recites the limitation(s):
reconfiguring the recommendation server to operate in a second configuration state;
generating a second performance evaluation score, wherein the second performance evaluation score associated with the second configuration state of the recommendation server is higher than the first performance evaluation score associated with the first configuration state of the recommendation state, and wherein said second performance evaluation score is generated based on a second set of customer information corresponding to a second set of events recorded in a second time period in which the recommendation server operates in the second configuration state.

Dependent claims 4-7 and 11-14 inherit the deficiencies of parent claims 1, 8 and 15 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8 and 11-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 8 and 15 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of 
receiving a first set of customer information corresponding to a first set of events recorded in a first time period of a marketing campaign (e.g. receiving historical data) wherein the received data comprises at least some specific type of data, and using the information received, some calculation is performed to determine a first performance evaluation score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components.
Applicant further claims using specific formula(d) to determine first performance evaluation score, as drafted, is a process that, under its broadest reasonable interpretation, covers invention entirely in the in the realm of abstract idea (SAP v. Investpic: Even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms. Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm. An advance of this nature is ineligible for patenting; and Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.
Accordingly, the claim recites an abstract idea.
 Above steps are repeated at a later time by receiving a second set of customer information corresponding to a second set of events recorded in a later time period of a marketing campaign (e.g. receiving historical data) wherein the received data comprises at least some specific type of data, and using the information received, some calculation is performed to determine a second performance evaluation score, and present offers to customers as drafted, 
This judicial exception is not integrated into a practical application because, in particular, the claim recites a recommendation server (primary device) receiving information, performing some mathematical calculation to determine first score based on first receive historical data and determine second score based on second set of historical data, and if the second score is higher than the first score, primary device transmits electronic offers to a client device (secondary device). The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information to the user device amounts to insignificant extra-solution activity.
The combination of these additional elements in no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional elements of reconfiguring the recommendation server to operate in a second configuration state when the second score is higher than the first score, without the claimed invention generating a second state (it is deemed that the applicant’s invention is directed to a static recommendation server which performs in first state if first score is higher than the second score, and, said 
The additional element of recommendation server to operate in a second configuration ti select send electronic offers to client device was considered insignificant extra-solution activity in Step 2A, prong 2. 
Reevaluation here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.

As for dependent claims 2, 4, 9 and 11, these claims recite limitations that further define the same abstract idea of defining what data will be used to calculate similarity scores, that further define the same abstract idea noted in claim 1, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 3, 5, 10 and 12,  these claims recite limitations that further define the same abstract idea of defining what formula ( e) will be used to determine evaluation score, that further define the same abstract idea noted in claim 1, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 6 and 13, these claims recite limitations that further define the same abstract idea of defining that the recommendation method is modified when the 
As for dependent claim 7 and 14, claimed invention recite limitations that only registered user will be able to use the claimed invention, further define the same abstract idea of where an action will be performed, that further define the same abstract idea noted in claim 1, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

Also, applicant recites limitation “generating a second performance evaluation score, wherein the second performance evaluation score associated with the second configuration state of the recommendation server is higher than the first performance evaluation score associated with the first configuration state of the recommendation state, and wherein said second performance evaluation score is generated based on a second set of customer information corresponding to a second set of events recorded in a second time period in which the recommendation server operates in the second configuration state”, which is deemed to be an insignificant extra-solution activity because generated second performance evaluation score is not used to further limit the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8 and 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmaiah et al. US Publication 2020/0160373.

Regarding claims 1, 8 and 15, Thimmaiah teaches system and method for optimizing and predicting campaign attributes. Thimmaiah teaches optimizing performance of a recommendation server configured for identifying recommended electronic offers for communication to customers (Thimmaiah, automatically optimizing sponsored content campaigns for a sponsored content provider for a particular consumption category across different content publisher networks by obtaining and utilizing performance data from other campaigns promoting goods and/or services for the same consumption category) [Thimmaiah, 0039], comprising: 
receiving a first set of customer information corresponding to a first set of events recorded in a first time period in which the recommendation server operates in a first configuration state (Performance of the campaign can be monitored 512 and analyzed during the campaign to optimize the campaign dynamically) [Thimmaiah, 0079].
Even though, Thimmaiah does not explicitly recite same data fields as being considered by the applicant for generating performance evaluation score, however, Thimmaiah teaches performance of the campaign can be monitored 512 and analyzed during the campaign to 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to use the Thimmaiah teaching of optimizing campaign, and use the data as desired by an entity using the Thimmaih teachings to optimize the performance of their server.
Thimmaiah teaches system and method further comprising:
receiving a first set of customer information corresponding to a first set of events recorded in a first time period in which the recommendation server operates in a first configuration state (Performance of the campaign can be monitored 512 and analyzed during the campaign to optimize the campaign dynamically) [Thimmaiah, 0079], said first set of customer information comprising: 
a first set of data identifying electronic offers communicated to one or more customers during the first time period, wherein communication of said electronic offers to the one or more customers is initiated by the recommendation server operating in the first configuration state; 
a second set of data identifying electronic offers redeemed by the one or more customers during the first time period, wherein redemption of said electronic offers is initiated through at least one terminal device; and a 
third set of data identifying all recorded product or service purchases concluded by the one or more customers during the first time period; 
(Thimmaiah, performance of the campaign can be monitored 512 and analyzed during the campaign to optimize the campaign dynamically. A determination 513 can be made whether to update the optimization mode. The determination can include, for example, analyzing 
generating a first performance evaluation score associated with the first configuration state of the recommendation server, wherein said first performance evaluation score is generated based on the first set of customer information (Thimmaiah, an optimization model can be used to determine 506 allocation scores for the target audiences, where an allocation score quantifies a relationship between at least one target audience and the consumption category; A campaign template can be generated 508 that includes the target audience(s), sponsored content, and budget allocation, and any other information for the campaign.) [Thimmaiah, 0079]; 
reconfiguring the recommendation server to operate in a second configuration state (Thimmaiah, The determination can include, for example, analyzing performance metrics determined using performance data and other such information from the campaign or similar campaigns; the optimization model can be updated 514 accordingly, and the campaign can continue to be monitored 512) [Thimmaiah, 0079. Fig. 5 and associated disclosure]; 
generating a second performance evaluation score, wherein the second performance evaluation score associated with the second configuration state of the recommendation server (before the invention, it would have been obvious of one ordinary skill in the art that since the recommendation server is reconfigured, then the reconfigured state is the current state in which the server is functioning) is higher than the first performance evaluation score associated with the first configuration state of the recommendation state, and wherein said second performance evaluation score is generated based on a second set of customer information corresponding to a second set of events recorded in a second time period in which the recommendation server operates in the second configuration state (Thimmaiah, performance of the campaign can be monitored 512 and analyzed during the campaign to optimize the campaign dynamically. A determination 513 can 
Even though, Thimmaiah does not explicitly recite same data fields as considered by the applicant, however, Thimmaiah teaches performance of the campaign can be monitored 512 and analyzed during the campaign to optimize the campaign dynamically. A determination 513 can be made whether to update the optimization mode. The determination can include, for example, analyzing performance metrics determined using performance data and other such information from the campaign or similar campaigns [Thimmaiah, 0079]. 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to use the Thimmaiah teaching of optimizing campaign, and use the data as desired by an entity using the Thimmaih teachings to optimize the performance of their server.
Therefore, Thimmaiah teaches system and method further comprising:
said second set of customer information comprising: 
a fourth set of data identifying electronic offers communicated to one or more customers during the second time period, wherein communication of said electronic offers to the one or more customers is initiated by the recommendation server operating in the second configuration state; 
a fifth set of data identifying electronic offers redeemed by the one or more customers during the second time period, wherein redemption of said electronic offers is initiated through at least one terminal device; and a 
sixth set of data identifying all recorded product or service purchases concluded by the one or more customers during the second time period
; and
 transmitting to a terminal device over a communication network, one or more electronic offers selected for transmission to a customer registered for receiving recommendations generated by the recommendation server, wherein the one or more electronic offers are selected for transmission to the customer by the recommendation server operating in the second configuration state (Thimmaiah, thereafter, during the current campaign, or when a subsequent content placement request for the same or substantially similar consumption group is received, the updated optimization model can be used 516 to set up the subsequent sponsored content campaign) [Thimmaiah, 0079, Fig. 5 and associated disclosure] ;
wherein generating the first performance evaluation score comprises:
determining a first similarity score (S(AB)) between the first set of data and the second set of data; determining a second similarity score (S(BC)) between the second set of data and the third set of data; and determining a third similarity score (S(CA)) between the first set of data and the third set of data (Thimmaiah, similarity scores or other such scores or values can be determined that indicate a similarity of content placement requests fulfilled by other sponsored content providers with respect to the current sponsored content provider for a particular consumption category) [Thimmaiah, 0067]; and
Thimmaiah does not explicitly teach the formula( e) it uses for determining evaluation score. However, Thimmaiah teaches an optimization model can be used to determine 506 allocation scores for the target audiences, where an allocation score quantifies a relationship between at least one target audience and the consumption category [Thimmaiah, 0079], and 
Therefore, Thimmaiah teaches system and method, wherein the determined first performance evaluation score is equal to: 
S(AB) + (0.5 x S(BC)) + (0.5 x S(CA))
--------------------------------------------------- 
                               2

Regarding claims 4 and 11, Thimmaiah teaches system and method, wherein generating the second performance evaluation score comprises: 
determining a fourth similarity score (S(DE)) between the fourth set of data and the firth set of data; 
determining a fifth similarity score (S(EF)) between the fifth set of data and the sixth set of data; and 
determining a sixth similarity score (S(FD)) between the fourth set of data and the sixth set of data 
(Thimmaiah, similarity scores or other such scores or values can be determined that indicate a similarity of content placement requests fulfilled by other sponsored content providers with respect to the current sponsored content provider for a particular consumption category) [Thimmaiah, 0067]. 

Regarding claims 5 and 12, Thimmaiah does not explicitly teach the formula( e) it uses for determining evaluation score. However, Thimmaiah teaches an optimization model can be used to determine 506 allocation scores for the target audiences, where an allocation score quantifies a relationship between at least one target audience and the consumption category 
Therefore, Thimmaiah teaches system and method, wherein the determined first performance evaluation score is equal to: 
S(DE) + ( 0.5 x S(EF)) + (0.5 x S(FD)) 
--------------------------------------------------- 
                               2
 
Regarding claims 6 and 13, Thimmaiah teaches system and method, wherein reconfiguring the recommendation server to operate in the second configuration state comprises modifying at least one analysis method or recommendation method implemented by the recommendation server for identifying recommended electronic offers for communication to customers (Thimmaiah, performance of the campaign can be monitored 512 and analyzed during the campaign to optimize the campaign dynamically. A determination 513 can be made whether to update the optimization mode. The determination can include, for example, analyzing performance metrics determined using performance data and other such information from the campaign or similar campaigns; the optimization model can be updated 514 accordingly, and the campaign can continue to be monitored 512) [Thimmaiah, 0079. Fig. 5 and associated disclosure]. 

Regarding claims 7 and 14, Thimmaiah teaches system and method wherein, the terminal device is a network communication enabled data processing terminal accessed by the customer registered for receiving recommendations generated by the recommendation server (Thimmaiah, client device) [Thimmaiah, 0057]. 

Response to Arguments

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because claimed invention is directed to a practical application that enables statistically implemented evaluations of performance and optimization of recommendation platforms unseen technology is acknowledged and considered.
However, upon further review, it is deemed that the amended invention as currently claimed is not eligible for patent under 35 USC 101 and when a second evaluation score is generated when the recommendation platform is performing a second state (initial state), recommendation platform is still performing in initial state. Recommendation platform is not reconfigured from the initial state.

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112 (b) is acknowledged and considered. However, it is deemed that the amended invention as currently claimed is not eligible for patent under 35 USC 112(b) and has been responded in Rejection under 35 USC 112(b) section. 

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, applicant is arguing amended claimed invention which have been responded to in the office action under 35 USC 103 section.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Young-Lai et al. US Publication 2015/0019348 teaches system and method to obtain information, generate model, generate model, perform model, get updated results, identify updated features and modify model.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


December 30, 2021